Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-9 which depends on claim 1 recite “The Wireless Communication device” which lacks antecedent basis. Either Claim 1 should recite “A Wireless Communication Device” instead of “An Electronic Apparatus” or claims 2-9 should recite “The Electronic Apparatus”.
Claim 1 line 13 recites “the first time” which lacks antecedent basis.
Claim 5 line 4-5 recites “the wireless communication device” which lacks antecedent basis.
Claim 7 lines 6-7 recites “the wireless communication device” which lacks antecedent basis.

Claim 10 lines 10-11 recites “the first time” which lacks antecedent basis.
Claim 14 line 4 recites “the wireless communication device” which lacks antecedent basis.
Claim 14 lines 6-7 recites “the interference propagation path characteristics” which lacks antecedent basis.
Claim 16 lines 4-5 recites “the wireless communication device” which lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2019/0173709 A, hereinafter “Baek”) in view of Chen (US 2019/0165822 A1).
Regarding claim 1 and 10, Baek discloses an electronic apparatus comprising: receiver circuitry configured to receive a first signal including first data via a first frequency band (see para. 0061, reception signal in FDX mode with identical frequency band); transmitter circuitry configured to start transmission of a second signal via at least a part of the first frequency band while the receiver circuitry is receiving the first signal (see para. 0061, transmission signal in FDX mode with identical frequency band); and processor circuitry configured to: reduce interference caused by the second signal to receive the first signal (see para. 0068 and 0069,  estimation circuitry to cancel self-interference between the transmit/receive signals in full duplex mode). Baek 
Regarding claims 2 and 11, Baek discloses wherein the second signal includes second data and known symbols (see para. 0049-0050, data and known OFDM symbols), the processor circuitry is configured to estimate interference propagation path characteristics based on at. least the first signal and the second signal, and the processor circuitry is configured to generate a third signal which reduces the interference based on at least the interference propagation path characteristics and the second signal, and subtract the third signal from the first signal (see Figure 4, para. 0054-0072, self-interfering signal is the third signal from the transmission signal and reception signal. The self-interfering signal can be cancelled with the reception signal)
Regarding claims 3 and 12, Baek discloses wherein the second signal includes a fourth signal not including data but including known symbols (see para. 0075-0076, OFDM symbols selection), the processor circuitry is configured to estimate interference propagation path characteristics based on at least the first signal and the fourth signal, and the processor circuitry is configured to generate a third signal which reduces the interference based on at least from the interference propagation path characteristics, and subtract the third signal from the first signal  (see Figure 4, item 170, para. 0068, the Interference signal estimation unit to reduce interference).
Regarding claims 4 and 13, Baek discloses wherein the second signal include a fifth signal not including data but including a smaller number of known symbols than a number of known symbols in the first signal (see para. 0076, symbols selection unit selects the having the lowest PAPR), and the processor circuitry is configured to determine a timing for transmitting the fourth signal based on at least the first signal and the fifth signal (see para. 0113).
Regarding claims 5 and 14, Baek discloses further comprising re-modulator circuitry configured to create a replica of a signal which a first wireless communication device that communicates 'with the wireless communication device has transmitted via the first frequency band, wherein the processor circuitry is configured to estimate the interference propagation path characteristics based on the replica, the first signal, and the second signal, and the processor circuitry is configured to generate a signal which reduces the interference based on at least the interference propagation path characteristics (see para. 0054-0072, replica signal could be the amplified signal).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of  Chen as applied to claims 1 and 10 above, and further in view of Zhao et al. (US 2012/0250526 A1, hereinafter “Zhao”)
Regarding claims 6 and 15, Baek and Chen disclose all the subject matter but fails to mention wherein the processor circuitry is configured to constitute the second signal using a modulation and coding scheme (MCS) which handles less data than an MCS of the first signal. However, Zhao from a similar field of endeavor discloses wherein the processor circuitry is configured to constitute the second signal using a modulation and coding scheme (MCS) which handles less data than an MCS of the first signal (see para. 0112). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Zhao MCS scheme into Baek and Chen FDX transmission scheme. The method can be implemented in the transmission circuity. The motivation of doing this is to increase error free data transfer.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Chen as applied to claims 1 and 10 above, and further in view of Higgins et al. (US 2014/0106686 A1, hereinafter “Higgins”).
Regarding claims 7 and 16, Baek and Chen disclose all the subject matter but fails to mention wherein the processor circuitry is configured to generate a sixth signal including an instruction to increase a power of a signal which a first wireless communication device that, communicate with the wireless communication device transmits via the first frequency band, and the transmitter circuitry is configured to .

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Chen as applied to claims 1 and 10 above, and further in view of DiFazio et al. (US 2015/0229461 A1, hereinafter “DiFazio”).
Regarding claims 8 and 17, Baek and Chen disclose all the subject matter but fails to mention wherein the processor circuitry is configured to determine a quality of the first signal based on at least one of a cyclic redundancy check (CRC), a signal to noise ratio (SNR), or an error vector magnitude (EVM). However, DiFazio from a similar field of endeavor discloses wherein the processor circuitry is configured to determine a quality of the first signal based on at least one of a cyclic redundancy check (CRC), a .

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Chen and DiFazio as applied to claims 1, 8, 10 and 17 above, and further in view of Beamish et al. (US 6,256,476 B1, hereinafter “Beamish”).
Regarding claims 9 and 18, Baek, Chen and DiFazio disclose all the subject matter but fails to mention wherein the processor circuitry is configured to select at least one of increasing, maintaining, or reducing of the power of the second signal, or stopping of transmission of the second signal based on the quality of the first signal. However, Beamish from a similar field of endeavor discloses wherein the processor circuitry is configured to select at least one of increasing, maintaining, or reducing of the power of the second signal, or stopping of transmission of the second signal based on the quality of the first signal (see column 2 lines 25-41, column 6 lines 58-67 and column 7 lines 1-3). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Bemish power adjustment scheme into Baek, Chen and DiFazio full duplex transmission scheme. The method can be implemented in a communication device. The motivation of doing this is to conserve battery power.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/           Primary Examiner, Art Unit 2463